DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The effective filing date of claims 1-15 and 17-20 is deemed to be February 28, 2017. Claim 16 is deemed to have an effective filing date of February 28, 2018 because the provisional application does not have support for generating and transmitting for over a period of two weeks to train muscle memory.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the recitation of “the generated muscle activation sequence” in line 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 9-12, 14, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2015/0265834 to Glukhovsky et al. (hereinafter referred to as “Glukhovsky”).
Referring to claim 1, Glukhovsky discloses method of training a body part (e.g., title: system and apparatus for gait modulation), the method comprising: coupling a muscle activation stimulus generator to the body part (e.g., paragraphs [0041],[0048], and [0056] and Figs. 2 and 4: electrical stimulator 240 provides electrical power to electrodes and is attached to a body part via frame 210); generating a muscle activation stimulus using the generator (e.g., paragraphs [0068] and [0088]: electrical stimulator can generate an electrical current to be transmitted to one of more electrodes and upon termination of the stimulation, the associated muscles relax, which implies the muscles were stimulated by the electrical current generated by the electrical stimulator 240); and transmitting the generated muscle activation stimulus to a muscle of the body part to activate the muscle (e.g., paragraphs [0003], [0068] and [0088]: electrodes transmit current/voltage to the body part which activates muscle).

As to claim 4, Glukhovsky discloses a method as set forth in claim 1, wherein the step of generating the muscle activation stimulus comprises sending programmed control instructions to the muscle activation stimulus generator (e.g., paragraphs [0044], [0062], [0072]-[0073]: electrical stimulator 240 has a processor that can execute a set of instructions stored in its memory).
With respect to claims 5-6, Glukhovsky discloses a method as set forth in claim 4, wherein the programmed control instructions are configured to control the muscle activation stimulus generator to generate a predefined muscle activation stimulus to move the body part in a specified movement (e.g., paragraph [0073]: electrical stimulator 240 can direct steer, divert, and/or otherwise control a voltage to the set of electrodes to continuously control an amount of dorsiflexion, plantarflexion, eversion, inversion to increase stability of the impaired limb and/or patient gait).
As to claim 9, Glukhovsky discloses a method as set forth in claim 1, wherein the step of generating the muscle activation stimulus comprises generating a noxious stimulus (e.g., paragraphs [0001], [0041], [0064], and [0081]).
With respect to claim 10, Glukhovsky discloses a method as set forth in claim 1, wherein the step of generating the muscle activation stimulus comprises generating at least one of an electrical stimulus, a thermal stimulus, an optical stimulus, and a mechanical stimulus (e.g., paragraphs [0001], [0041], and [0081]: an electrical stimulus is generated).

With respect to claim 12, Glukhovsky discloses a method as set forth in claim 1, further comprising sensing a response of the body part to the transmitted muscle activation stimulus (e.g., paragraph [0082]: sensor can send any number of signals to the electric stimulator such as the amount of dorsiflexion and/inversion or eversion of the foot in response to the electric stimulation).
As to claim 14, Glukhovsky discloses a method as set forth in claim 12, further comprising adjusting the muscle activation stimulus based on the sensed response of the body part (e.g., Paragraphs [0082]-[0083]: sensor can send signals to the electrical stimulator associated with adjusting one of more electrical stimulation parameters and the electrical stimulator can be configured to adjust, terminate, and/or modulate the stimulation provided based on the sensed data).
With respect to claim 17, Glukhovsky discloses a method as set forth in claim 1, wherein the step of coupling a muscle activation stimulus generator to the body part comprises attaching a muscle activation stimulus transmitter to the body part, the muscle activation stimulus transmitter being configured to transmit the generated muscle activation stimulus to the muscle during the transmitting step (e.g., paragraphs [0048], and [0056] and Fig. 2: electrical stimulator 240 provides electrical power to 
Regarding claim 20, Glukhovsky discloses a muscle activation system comprising; a stimulation generator configured to generate a muscle activation stimulus (e.g., Fig. 2, 240 and paragraphs [0079]: electrical stimulation is provided to a set of muscles and [0043]: electrical stimulator 240 provides functional electrical stimulation (FES) to an impaired leg); a plurality of stimulation transmitters operatively connected to the stimulation generator and configured to transmit the muscle activation stimulus from the stimulation generator to respective muscles of a subject (e.g., Fig. 2, 220; Fig. 6, 221 and paragraphs [0046], [0048], and [0051]); and a controller configured to control the generator to generate a predefined sequence of muscle activation stimuli (e.g., Fig. 1, 140 and paragraph [0044]; or Fig. 7, processor 247 of electric stimulator 250 and paragraphs [0056] and [0060]); wherein the stimulation transmitters are configured to transmit the predefined sequence of muscle activation stimuli that is generated by the stimulation generator to the respective muscles of the subject to activate the respective muscles of the subject in a muscle activation sequence that causes a body part of the subject to perform a specified movement (e.g., paragraphs [0003], [0068] and [0088]: electrodes transmit current/voltage to the body part which activates muscle).

Claims 1-2, 4-6, 10-13, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2004/0082979 to Tong et al. (hereinafter referred to as “Tong”).

 	With respect to claim 2, Tong discloses the method as set forth in claim 1, wherein the step of generating the muscle activation stimulus comprises generating a sequence of muscle activation stimuli (e.g., paragraphs [0062]-[0067]: Muscle groups are stimulated by three different channel; control mode 1 generates a sequence of stimuli until the patient exits the mode). 
 	As to claim 4, Tong discloses the method as set forth in claim 1, wherein the step of generating the muscle activation stimulus comprises sending programmed control instructions to the muscle activation stimulus generator (e.g., paragraphs [0053] and [0055]: the portable stimulation unit interfaces with a computer to send programmed control instructions for setup and training).  
With respect to claims 5-6, Tong discloses a method as set forth in claim 4, wherein the programmed control instructions are configured to control the muscle activation stimulus generator to generate a predefined muscle activation stimulus and 
As to claim 10, Tong discloses a method as set forth in claim 1, wherein the step of generating the muscle activation stimulus comprises generating at least one of an electrical stimulus, a thermal stimulus, an optical stimulus, and a mechanical stimulus (e.g., paragraph [0047]: electrical stimulus). 
 	With respect to claim 11, Tong discloses a method as set forth in claim 1, wherein the step of transmitting the generated muscle activation stimulus comprises at least one of imparting TENS to the body part, imparting Russian stimulation to the body part, heating the body part, vibrating the body part, and imparting laser energy to the body part (e.g., paragraph [0047]: electrical stimulation heats the body part). 
 	As to claim 12, Tong discloses a method as set forth in claim 1, further comprising sensing a response of the body part to the transmitted muscle activation stimulus (e.g., Abstract). 
 	With respect to claim 13, Tong discloses a method as set forth in claim 12, wherein the step of sensing the response of the body part comprises sensing the response of the body part using one of a muscle stretch sensor, a motion sensor, an ultrasound sensor, and a camera (e.g., paragraph [0051]:accelerometer or motion sensor).
 	With respect to claim 17, Tong discloses a method as set forth in claim 1, wherein the step of coupling a muscle activation stimulus generator to the body part comprises attaching a muscle activation stimulus transmitter to the body part (e.g., Fig. 3, 1-2 and paragraph [0049]), the muscle activation stimulus transmitter being 
As to claim 18, Tong discloses a method as set forth in claim 17, wherein the step of attaching the muscle activation stimulus transmitter to the body part comprises securing a patch to the body part (e.g., paragraph [0049]: electrodes 1,2 are self-adhesive type electrodes that are secured to the body part by the orthosis). 
 	With respect to claim 19, Tong discloses a method as set forth in claim 18, wherein by the step of securing the patch, at least one of the following steps is also performed: connecting a body part sensor to the body part (e.g., paragraph [0051] and Fig. 3); mounting the muscle activation stimulus generator on the body part; and mounting a power supply on the body part. 
Referring to claim 20, Tong discloses a muscle activation system comprising;  a stimulation generator configured to generate a muscle activation stimulus (e.g., Fig. 1, 102 and paragraph [0053]);  a plurality of stimulation transmitters operatively connected to the stimulation generator and configured to transmit the muscle activation stimulus from the stimulation generator to respective muscles of a subject (e.g., Fig. 3, 1-6 and paragraphs [0048]-[0049]);  and a controller configured to control the generator to generate a predefined sequence of muscle activation stimuli (e.g., paragraph [0053]: portable stimulation unit is controlled by a microprocessor 28 to stimulate selected muscles and coordinate muscle contractions);  wherein the stimulation transmitters are configured to transmit the predefined sequence of muscle activation stimuli that is generated by the stimulation generator to the respective muscles of the subject to . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Glukhovsky as applied to claim 2 above, and further in view of US Patent Application Publication No. 2012/0245483 to Lundqvist.
Glukhovsky discloses a method as set forth in claim 2, but does not expressly disclose that the step of transmitting the generated muscle activation stimulus comprises transmitting the sequence of muscle activation stimuli to an agonist muscle and a corresponding antagonist muscle, wherein the agonist muscle and the antagonist muscle activate and relax in alternating sequence in response to the transmitted sequence of muscle activation stimuli. However, Lundqvist, in a related art: system and garment for muscle relaxation of a spastic muscle, teaches stimulating the agonist muscle corresponding to the antagonist muscle that needs to be relaxed using an electronic muscle stimulation device (e.g., paragraphs [0019] and [0038]-[0042] of Lundqvist) and that relaxation is initially induced by antagonist muscle stimulation (e.g., . 


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Glukhovsky as applied to claim 4 above, and further in view of US Patent Application Publication No. 2016/0106994 to Crosby et al. (hereinafter referred to as “Crosby”).
As to claim 7, Glukhovsky discloses a method as set forth in claim 4, but does not expressly disclose recording a muscle activation sequence of another body part while performing a specified movement. However, Crosby, in a related art: systems and methods for monitoring muscle rehabilitation, teaches recording signals from sensors during stimulation (e.g., paragraph [0106] of Crosby: while instructed to lie prone or motionless, patient is stimulated and another sequence of a body part is recorded via an accelerometer to determine compliance with the specified movement). Accordingly, one of ordinary skill in the art would have modified the method of Glukhovsky to record a muscle activation sequence of another body part while performing a specified 
With respect to claim 8, Glukhovsky discloses a method as set forth in claim 7, but does not expressly disclose programming the control instructions based on the recorded muscle activation sequence. However, Crosby, in a related art, teaches that system sensors may log data related to system operation using a programming computer and the transmitted signals may be adjusted or terminated based on the recorded muscle activation sequence (e.g., paragraph [0105] of Crosby). Accordingly, one of ordinary skill in the art would have modified the method of Glukhovsky to program the control instructions based on the recorded muscle activation sequence as taught by Crosby in order to modify the stimulation based on the sensed information, and because the combination would have yielded predictable results.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Glukhovsky as applied to claim 1 above, and further in view of US Patent Application Publication No. 2012/0101595 to Jung et al. (hereinafter referred to as “Jung”).
Glukhovsky discloses a method as set forth in claim 1, but does not expressly disclose the body part comprises a stump and wherein the step of transmitting the generated muscle activation sequence causes the stump to perform a movement configured to control a robotic prosthetic limb. However, Jung, in a related art: Communication interface for sensory stimulation, teaches electric stimulation can be applied to nerves in a stump of an amputee (e.g., paragraph [0046] of Jung) that . 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Glukhovsky in view of US Patent Application Publication No. 2019/0076647 to Tamaki et al. (hereinafter referred to as Tamaki, EFD 3/10/2017).
With respect to claim 16, Glukhovsky discloses a method as set forth in claim 1, but does not expressly disclose periodically repeating the steps of generating and transmitting the muscle activation stimulus to train muscle memory for at least two weeks. However, Tamaki, in a related art: electrical stimulation system, teaches repeating the steps of generating and transmitting muscle activation stimulus so that the muscle learns the appropriate finger movement (see Fig. 10 and paragraphs [0129]-[0133] of Tamaki). It would have been obvious to one of ordinary skill in the art before .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,709,944. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 of the instant application are conflicting or coextensive with claim 1 of  the ‘944 patent and claims 4-20 are conflicting or coextensive with claims 2-18 of the ‘944 patent, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2014/0135660 to Berg is directed to a therapeutic method of indirectly reliving localized pain where the principle of reciprocal inhibition is described as triggering or contracting of an agonist muscle will affect and relax its antagonist (or opposite) muscle (e.g., paragraph [0002]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792